DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           SEBASTIAN L. HILL,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D19-2925

                           [November 14, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2001CF002768A.

   Sebastian L. Hill, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.